Citation Nr: 0518383	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  94-24 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for residuals of viral 
influenza.

3.  Entitlement to service connection for chronic 
pharyngitis.

4.  Entitlement to service connection for a pulmonary 
disorder, to include emphysema, chronic obstructive pulmonary 
disease (COPD), and bronchitis.

5.  Entitlement to a rating in excess of 10 percent for 
duodenal ulcer disease.

6.  Entitlement to a rating in excess of 20 percent for 
arthritis of the cervical spine, prior to December 14, 2004.

7.  Entitlement to a rating in excess of 30 percent for 
arthritis of the cervical spine, subsequent to December 14, 
2004.
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to April 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied the claims 
on appeal.

This case was remanded by the Board in January 1997 and 
November 2003 for further developments and is now ready for 
appellate review.  

As a procedural matter, the Board notes that a recent VA 
examination indicated a relationship between allergic 
rhinitis and military service.  If the veteran desires to 
pursue this claim, he should do so with specificity at the 
RO.




FINDINGS OF FACT

1.  The medical evidence fails to establish that the veteran 
has a current medical diagnosis of chronic sinusitis.

2.  The medical evidence fails to establish that the veteran 
has current residuals of viral influenza.

3.  The medical evidence fails to establish that the veteran 
has a current diagnosis of chronic pharyngitis.

4.  Entitlement to service connection for a pulmonary 
disorder, to include emphysema, chronic obstructive pulmonary 
disease, and bronchitis.

5.  The veteran's duodenal ulcer disability is manifested by 
subjective complaints of occasional heartburn; objective 
evidence includes daily medication for acid reflux control. 

6.  Endoscopy showed a small hiatal hernia without gastritis.

7.  There is no objective clinical evidence of vomiting, 
diarrhea, constipation, episodes of colic, distention, 
hematemesis, melena, or circulatory disturbance after meals.  
Weight fluctuations have been attributed to nonservice-
connected cancer surgery on the neck requiring gastrectomy 
feedings.

8.  Prior to December 2004, the veteran's service-connected 
cervical spine disability was manifested by subjective 
complaints of pain; objective evidence included limitation of 
motion, but he used no medication for pain and received no 
treatment for his neck disability. 

9.  After December 2004, the veteran's cervical spine 
disability showed on-going limitation of motion, somewhat 
attributable to nonservice-connected cancer surgery of the 
neck.

10.  There is no objective clinical evidence of neurological 
symptomatology consistent with a higher rating. 

11.  There is no evidence of incapacitating episodes of 
intervertebral disc disease with a total duration of at least 
four weeks but less than six weeks, or combined orthopedic or 
neurological symptoms warranting a higher evaluation.  
Ankylosis of the cervical spine is not shown.


CONCLUSIONS OF LAW

1.  Chronic sinusitis was not incurred in or aggravated by 
the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Residuals of viral influenza were not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.  Chronic pharyngitis was not incurred in or aggravated by 
the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).

4.  A pulmonary disorder, to include emphysema, chronic 
obstructive pulmonary disease, and bronchitis, was not 
incurred in or aggravated by the veteran's period of active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.303 (2004).

5.  The criteria for a rating in excess of 10 percent for 
duodenal ulcer disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.14, 4.110, 4.111, 4.112, 4.113, 4.114, 
Diagnostic Code (DC) 7305 (2004). 

6.  The criteria for an evaluation in excess of 20 percent 
for arthritis of the cervical spine, prior to December 14, 
2004, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003-
5010, 5287, 5290, 5293 (2002).

7.  The criteria for an evaluation in excess of 30 percent 
for arthritis of the cervical spine, subsequent to December 
14, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5237, 5242, 5243 (as 
codified at 68 Fed. Reg. 51,454 (Aug. 27, 2003)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims for service connection, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the claims for an increased ratings, 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

I.  Entitlement to Service Connection for Chronic Sinusitis 
and Chronic Pharyngitis

The veteran maintains, in essence, that he developed chronic 
sinusitis and chronic pharyngitis while on active duty.  
After a review of the evidence, the Board finds that the 
claims must be denied.  

Significantly, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Notwithstanding the veteran's claim, the Board finds that 
there is no current evidence of chronic sinusitis or chronic 
pharyngitis shown.  To this end, the Board places significant 
probative value on recent VA examinations.  Specifically, a 
December 2004 VA nose, sinus, larynx, pharynx examination 
noted the following:

The veteran gives no symptoms of 
pharyngitis.  He is complaining of 
dryness of the mouth, but this is 
secondary to radiation therapy for cancer 
of the neck and surgical treatment for 
cancer of the mouth . . . Therefore, his 
main complaints are dryness of the mouth 
and of the pharynx, but the dryness is 
due to lack of production of the saliva 
secondary to the radiation therapy.

***

No chronic sinusitis.  The veteran has 
had no antibiotic treatments for more 
than 10 years (the veteran states the 
last time he got antibiotics is when he 
had pneumonia in 1999).

***

The veteran had x-ray of the sinuses in 
2002, which was normal.

Diagnoses:  . . . No sinusitis found . . 
. No pharyngitis found (the veteran has 
dryness of the mouth and the pharynx 
secondary to radiation therapy for 
treatment of cancer of the neck and 
cancer of the mouth also).

Further, in an April 1998 VA examination, the examiner 
indicated that he had reviewed a stack of medical records but 
could find nothing to indicate that the veteran had chronic 
sinusitis.  The veteran related a history of exposure to 
carbon tetrachloride and thought this might have damaged his 
nose and sinuses.  After a physical examination, including an 
X-ray which showed chronic sinusitis and probably some acute 
sinusitis, the final diagnosis was acute and chronic 
sinusitis.  However, the examiner concluded that there was:

no proof that this originated twenty 
years before in the service.  This could 
have developed any time sine then.  The 
patient does have allergic rhinitis.  I 
am unable to relate these findings to 
inhalation of carbon tetrachloride.

Given that there is no current diagnoses of chronic sinusitis 
or chronic pharyngitis, the claims must necessarily be 
denied.

II.  Entitlement to Service Connection for Residuals of Viral 
Influenza

The veteran is claiming residuals of viral influenza he had 
during active duty.  After a review of the evidence, the 
Board finds that the claim must be denied.  

As above, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  In this case, 
current medical evidence shows no residuals associated with 
viral influenza.  

Specifically, in a December 2004 VA infectious, immune and 
nutritional disabilities examination, the examiner concluded:

The veteran had acute viral influenza in 
1950, which was self limited.  No 
residuals documented in the records 
afterwards.  The influenza was 
accompanied by pharyngitis (pharyngitis 
is part of the influenza syndrome) . . . 
The influenza syndrome did not recur 
again throughout his military career.

***

No viral influenza present.  The patient 
has underlying COPD with pulmonary 
emphysema secondary to his previous 
cigarette smoking habits.

***

Diagnoses:  . . . No viral influenza 
present.  No residuals of viral 
influenza.

***

Opinion:  No residuals from viral 
influenza he had once in January 1950 in 
the military.

Given that there is no current diagnoses of residuals of 
viral influenza, the claim must necessarily be denied.

III.  Entitlement to Service Connection for a Pulmonary 
Disorder, to Include Emphysema, COPD, and Bronchitis

The veteran claims various other pulmonary disorders, to 
include emphysema, COPD, and bronchitis as related to 
military service.  However, the weight of medical evidence is 
against the claim.

First, service medical records are negative for complaints 
of, treatment for, or diagnoses of emphysema, COPD, or 
bronchitis.  The veteran was treated on several occasions for 
upper respiratory complaints but no lung disorders.  
Therefore, the Board finds no evidence of a chronic pulmonary 
disorder while on active duty.

Next, service connection may be granted when manifestations 
of a disorder "noted" in service are subsequently 
manifested.  As noted above, continuity of symptomatology is 
required where the condition in service is not chronic.  In 
this case, post-service medical evidence is negative for 
complaints related to a pulmonary disorder for many years 
after discharge.  

Specifically, there are no medical records of file showing 
treatment for a pulmonary disorder prior to the time the 
veteran file his claim.  While he asserted that he had had 
bronchitis for many years, there were no complaints until 
1992.  He was subsequently diagnosed with COPD and emphysema 
(but never bronchitis).  

Even accepting a current diagnosis of a chronic pulmonary 
disorder, the Board places significant probative value on the 
nearly 25-year gap between discharge from military service 
and the first diagnoses, and finds that the post-service 
symptomatology is too remote in time to support a finding of 
in-service onset, particularly given the lack of continuity 
of symptomatology during the multi-year gap between military 
discharge in 1968 and the first diagnoses in 1992.
 
Moreover, since the service medical records do not reflect 
pulmonary signs or symptoms during service, there is no 
possibility of showing continuity of symptomatology under 
38 C.F.R. § 3.303(b) ("where the condition noted during 
service . . . is not, in fact, shown to be chronic . . . [,] 
then a showing of continuity after discharge is required to 
support the claim.").  

In this case, there were no conditions noted during service 
related to the current pulmonary claim and no continuity of 
symptomatology after discharge.  As such, there is no support 
for the claim based on continuity of symptomatology.  See 
also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  

Next, service connection may also be granted with a showing 
of a medical nexus between military service and current 
complaints.  In this case, however, the Board finds that the 
medical evidence does not support the veteran's claim. 

In a December 2004 VA examination, the examiner noted a 
history that the veteran was diagnosed with COPD in 1990, 
accompanied by emphysema.  He related that the veteran blamed 
carbon tetrachloride (used to clean communication equipment) 
exposure during military service for his COPD and emphysema.   
The exposure to cleaning chemicals was intermittent as it was 
not the veteran's main job.  

It was related that the veteran was a heavy 1-1 1/2 per day 
smoker of cigarettes until 1987, when he developed cancer of 
the mouth.  After a physical examination, the examiner 
diagnosed COPD with emphysema "secondary to veteran's 
previous heavy cigarette smoking habit."  

This opinion is consistent with an August 2002 VA pulmonary 
examination.  At that time, the veteran related a history of 
COPD since 1990 but no hospitalizations for COPD or 
emphysema.  He had been hospitalized with pneumonia on 
several occasions.  He was diagnosed with oral cancer in 1987 
and cancer of the head and neck in 1999.  He had a permanent 
tracheostomy in 2001.  

The veteran was on active duty for 20 years, mainly in 
communication and encryption.  There was no exposure to gas 
attack or experiments, no routine exposure to jet fuel, but 
some intermittent exposure to the cleaning chemicals for the 
machines.  He smoked 1 1/2 packs of cigarettes for at least 35 
years and quit in 1987.  After a physical examination and X-
ray, the examiner concluded:

[t]he patient clearly has obstructive 
lung disease.  This is most likely due to 
his underlying heavy smoking history.  
There is no direct evidence from his 
history that it is related to the 
patient's symptoms on active duty.  The 
symptoms during his military service 
years pertain more to chronic sinus 
drainage with occasional upper 
respiratory infections.  Any attempt at 
relating the two events would be purely 
speculative.

In assigning high probative value to these reports, the Board 
notes that the examiners had the claims file for review, 
specifically discussed some of the findings in the claims 
file, obtained a reported history from the veteran, and 
conducted a complete examination.  There is no indication 
that the VA examiners were not fully aware of the veteran's 
past medical history or that they misstated any relevant 
fact.  Further, there is no contradictory medical evidence in 
the claims file.  Therefore, the Board finds the VA 
examiners' opinions to be of great probative value.  

Finally, in a July 1992 VA general medical examination 
(undertaken shortly after the veteran filed his claim in May 
1992), he related a history of bronchitis for years, 
worsening over the previous 12 months.  After a physical 
examination, the examiner diagnosed chronic lung disease, 
mainly emphysema with some evidence of COPD.  It was noted 
that the veteran was quite limited by the severity of his 
disease.  However, there was no opinion rendered regarding a 
relationship with active duty, some 25 years previously.

Given that there was no evidence of a chronic pulmonary 
disorder in service, no evidence of continuity of 
symptomatology for many years after service separation, and 
no medical nexus of a relationship between a pulmonary 
disorder and active duty, the Board finds that the claim for 
a pulmonary disorder, claimed as emphysema, COPD, or 
bronchitis, must be denied.

IV.  Entitlement to a Rating in Excess of 10 Percent for 
Duodenal Ulcer Disease

The RO has rated the veteran's gastrointestinal disability 
under DC 7305.  Because the veteran has been diagnosed with 
duodenal ulcer disease and hiatal hernia, the Board will also 
consider DC 7346.  

While this appeal was pending, a portion of the rating 
criteria for the digestive system (DCs 7311 to 7354), dealing 
primarily with liver disease, was amended effective July 2, 
2001.  See 66 Fed. Reg. 29,488 (May 31, 2001).  Since neither 
the duodenal ulcer nor the hiatal hernia regulations were 
amended, the Board need not consider the effect of the 
amendments on the current claim.  

Diseases of the digestive system, particularly within the 
abdomen, which produce a common disability picture 
characterized by varying degrees of abdominal pain, anemia, 
and disturbances in nutrition are considered coexisting 
abdominal conditions and do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principles of pyramiding outlined in 38 C.F.R. 
§ 4.14.  38 C.F.R. §§ 4.113, 4.114 (2004).  

Therefore, in order to be assigned a higher than the current 
10 percent rating, the evidence must show:

?	"moderate" symptomatology of duodenal ulcer disease 
with recurring episodes of severe symptoms two or three 
times a year averaging ten days in duration or with 
continuous moderate manifestations (DC 7305);
?	persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health (DC 7346).  

In this case, the Board finds that the evidence fails to show 
that a higher rating is warranted at this time.  
Specifically, the most recent VA examination report failed to 
show recurring episodes of severe symptoms of duodenal ulcer 
disease, continuous moderate manifestations of duodenal ulcer 
disease, or persistent epigastric distress productive of 
considerable impairment of health.  

Specifically, the December 2004 VA examination reflected that 
the veteran denied vomiting, hematemesis or melena, 
circulatory disturbances after meals, hypoglycemic reactions 
related to meals, diarrhea, constipation, episodes of colic, 
distention, or nausea.   He was on regular medication with 
good response and no side effects.  An August 2001 upper GI 
study reportedly showed a small sliding hiatus hernia without 
reflux or antral gastritis, and a feeding tube in place.  
There was no peptic ulcer disease.  His weight was reported 
as stable.  

There were signs of anemia but the examiner attributed it to 
the amount of beer the veteran consumed daily.  The final 
diagnoses included history of peptic duodenal ulcer, 
resolved, small hiatus hernia without reflux, and history of 
antral gastritis by gastroenterology, clinically resolved.  
Because there is no evidence of either "moderate" 
symptomatology of duodenal ulcer disease or recurrent 
epigastric distress, the evidence fails to support the claim 
for a higher rating.  

While outpatient treatment records show mild anemia, daily 
use of medication, and gastrointestinal reflux disease and 
peptic ulcer disease by history, a review of records during 
the pendency of the appeal fail to reflect symptoms 
consistent with a higher rating.  While the veteran's weight 
has fluctuated from the 170s to the 190s, his nutritional 
status appears to be driven primarily as a result of 
gastrostomy feedings due to neck cancer rather than as a 
result of a gastrointestinal disorder per se.  While it has 
been noted more recently that the veteran is undernourished, 
it has been attributed to his feedings through a stomach tube 
due to cancer of the neck.  In a December 2004 VA 
examination, he weighed 160 lbs.  

An April 1998 VA esophagus and hiatal hernia examination 
showed that the veteran was "essentially completely 
asymptomatic."  A history of peptic ulcer disease and reflux 
disease was noted.  It was reported that he had undergone a 
resection for carcinoma of the tongue and neck but continued 
to drink beer.  

Physical examination revealed no dysphagia, "occasional" 
mild epigastric burning pain once or twice a month, so mild 
that he would not need to take an additional medication, no 
hematemesis or melena, no regurgitation or vomiting, 
occasional mild heartburn, and no nausea or vomiting.  There 
were no signs of anemia, abdomen was soft and nontender, 
bowel sounds were regular, and occult blood testing was 
negative.  The examiner noted that a 1994 upper GI showed a 
small hiatal hernia with moderate reflux and scarring of the 
duodenal bulb but no active ulcer disease. 

As there is no evidence in any VA examination or outpatient 
treatment record of "moderate" symptomatology of duodenal 
ulcer disease with recurring episodes of severe symptoms two 
or three times a year averaging ten days in duration or with 
continuous moderate manifestations (DC 7305), or persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health (DC 
7346), the Board finds that a higher rating for duodenal 
ulcer disease with hiatal hernia is not warranted at this 
time.

V.  Entitlement to a Rating in Excess of 20 Percent for 
Arthritis of the Cervical Spine, Prior to December 14, 2004, 
and in Excess of 30 Percent for Arthritis of the Cervical 
Spine, Subsequent to December 14, 2004

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, 
the remaining spinal regulations were amended in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The Board 
will hereafter designate the regulations in effect prior to 
the respective changes as the pre-amended regulations and the 
subsequent regulations as the amended regulations.

The timing of this change requires the Board to first 
consider the claim under the appropriate pre-amended 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The veteran contends that his cervical spine disability is 
worse than currently evaluated.  The RO initially rated his 
cervical spine disability under DC 5003 for arthritis.  The 
Board will also consider DCs 5287, 5290, and 5293 for 
cervical ankylosis, limitation of motion, and intervertebral 
disc syndrome under the pre-amended regulations, in addition 
to DCs 5235-5243 under the amended regulations.

As a matter of procedural clarification, the relevant 
timeline is as follows:

?	July 1991 - effective date of 20 percent disability 
rating
?	September 2002 - amended disc regulations take effect
?	September 2003 - amended spinal regulations take effect
?	December 2004 - effective date of increase to 30 percent 
rating

Turning first to the evidence under the pre-amended 
regulations for the period from July 1991 to the dates of the 
amended regulations, the Board notes that to warrant a higher 
than 20 percent rating, the evidence must show:

?	favorable ankylosis of the cervical 
spine (DC 5287); or
?	severe limitation of motion of the 
cervical spine (DC 5290); or
?	severe intervertebral disc syndrome, 
recurring attacks, with intermittent 
relief (DC 5293).

After a review of the evidence, the Board finds that there is 
no basis for a higher rating.  First, the evidence does not 
support a finding of ankylosis of the cervical spine.  
Ankylosis is defined as a stiffening or fixation of the 
joint.  

A July 1992 VA general medical examination reflected no 
complaints or physical findings related to the cervical 
spine.  In a March 1996 hearing, the veteran testified that 
he had problems moving his neck but it was related to a 
cancer operation.  Outpatient treatment records dated from 
1993 to 1997 reflect no complaints of, treatment for, or 
diagnoses related to a cervical spine disability.

In an April 1998 VA examination, the veteran reported 
constant pain in his neck and lower back.  There were no 
radicular symptoms in his upper extremities but had arthritic 
symptoms in his joints.  He was getting no treatment for his 
neck, was on no medication, and did not use a brace.  
Physical examination revealed range of motion as flexion to 
50 degrees (with normal considered to 45 degrees), extension 
to 10 degrees (with normal considered to 45 degrees), lateral 
bend right to 20 degrees, lateral bend left to 15 degrees 
(with normal to 45 degrees).  

While range of motion is limited, there is no evidence of 
ankylosis of the cervical spine and no basis for a higher 
rating under DC 5287.  Moreover, although limitation of 
motion is shown, the Board finds that the overall picture 
does not rise to the level of severe limitation of motion.  
To this end, the Board notes that the veteran's extension is 
significantly limited but his flexion is normal.  Moreover, 
the Board is persuaded by the observation that the veteran's 
7 to 8 inch scar over the jaw and chin (due to nonservice-
connected cancer surgery) limits his neck motion.  For those 
reasons, the Board finds that no higher rating is warranted 
for limitation of motion of the cervical spine.

Next, although the veteran complaints of neck pain, the 
evidence does not support a finding of "severe" 
intervertebral disc syndrome.  Of note, the Board places high 
probative value on the absence of radicular symptoms in the 
upper extremities, the absence of the need for regular 
treatment, the absence of tenderness or spasm in the neck 
area, 1+ and symmetrical reflexes in the upper extremities, 
and the characterization of "mild to moderate" degenerative 
changes in the cervical spine.  Therefore, the Board 
concludes that the veteran's symptoms associated with 
intervertebral disc syndrome do not support a higher rating.

Outpatient treatment records dated subsequent to the amended 
regulations show little to no complaints related to a 
service-connected cervical spine disability.  The most 
significant medical evidence is a December 2004 VA 
examination, which formed the basis of the effective date for 
a rating increase to 30 percent.  Therefore, the threshold 
question is whether the medical evidence reflects a higher 
than 30 percent rating after December 2004 under the amended 
regulations.

After a review of the evidence, the Board finds that a higher 
rating under the amended regulations after December 2004 is 
not warranted.  Specifically, a higher rating would be 
warranted under the amended regulations as follows:

?	unfavorable flexion of the entire 
cervical spine;
?	separately rating associated 
objective neurological 
abnormalities under Note (1);
?	intervertebral disc syndrome with 
incapacitating episodes having a 
total duration of at least 4 weeks 
but less than 6 weeks during the 
past 12 months;
?	intervertebral disc syndrome by 
combining separate evaluations for 
chronic orthopedic and neurological 
manifestations.

An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

There is no evidence to support a higher rating based on 
ankylosis.  Specifically, in the most recent VA examination 
report dated in December 2004, the veteran was able to 
forward flex to 15 degrees.  While severe limitation of 
motion is shown, warranting a 30 percent rating, there was no 
evidence of ankylosis of the cervical spine.  Moreover, the 
examiner noted that the veteran's nonservice-connected 
radiation therapy (due to cancer surgery) to the neck 
rendered the movements of his neck more limited.  Therefore, 
the Board concludes that the limitation of motion of the neck 
attributable to service-connection arthritis of the cervical 
spine is appropriately rated at 30 percent disabling.

Next, as provided in Note (1), the Board is directed to 
evaluate any associated objective neurological abnormalities 
under an appropriate diagnostic code.  In this case, the 
veteran complains of pain in the lower nape of the neck.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2004).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2004).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2004).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Diagnostic Code 8211 provides the rating criteria for 
paralysis of the Eleventh Cranial Nerve, and therefore, 
neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, 
DC 8211 (2004).  Complete paralysis of the eleventh cranial 
nerve, which is rated as 30 percent disabling, contemplates 
loss of motor function of the sternomastoid and trapezius 
muscles.  Disability ratings of 10 percent and 20 percent are 
assignable for moderate incomplete paralysis, and severe 
incomplete paralysis, respectively.  Id.  

Records have not confirmed objective evidence of nerve 
impairment related to a cervical spine disability such that a 
separate compensable rating is warranted.  In this regard, 
although the veteran has reported on-going pain in his neck, 
there is no evidence of limitation of motor or functional 
impairment even during flare-ups of pain.  

Further, the veteran denied associated features or symptoms 
of numbness or weakness.  While he related that he had 
difficulty driving, especially with backing out, this was 
related to limitation of motion and not a nerve impairment.  
Moreover, a 30 percent rating is the highest available for 
associated neurological abnormalities, and a higher 
evaluation would not be available under this diagnostic code, 
regardless of the level of disability.

Thus, the weight of the evidence establishes that the veteran 
does not have characteristic symptoms of neuropathy 
warranting a separate higher rating.  Thus, there is no other 
potential compensable rating applicable.  For those reasons, 
the Board finds that there is no basis for a separate 
compensable rating for neurological involvement attributable 
to the veteran's cervical spine disability.  

Moreover, the veteran's orthopedic manifestations are rated 
as 30 percent rating.  Combining orthopedic (30 percent) and 
neurological manifestations (0 percent), the Board finds that 
a no higher rating than 30 percent is warranted.

With respect to a higher evaluation based on intervertebral 
disc disease, the Board finds that the medical evidence does 
not support a higher rating.  Significantly, as noted above, 
the evidence does not show that the veteran has 
intervertebral disc syndrome such as to warrant consideration 
of his disability based on incapacitating episodes.  

Specifically, additional outpatient treatment records dated 
from the late 1990s through the 2000s show very little to no 
treatment for cervical spine complaints.  During most clinic 
visits, the veteran related that he had no complaints, and a 
cervical spine disability is rarely mentioned even by medical 
history.  This indicates to the Board that the veteran had 
few complaints regarding his cervical spine.  As such, there 
is no evidence consistent with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in August 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in August 2004 was not given 
prior to the first AOJ adjudications of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case was provided to the veteran in February 
2005.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices. 

The August 2004 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claims.  

In addition, 38 C.F.R. § 3.159(b)(1) was cited in the 
February 2005 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the August 2004 notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in April 1998, August 
2002, and December 2004.  The available medical evidence is 
sufficient for adequate determinations.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.


ORDER

Entitlement to service connection for chronic sinusitis is 
denied.

Entitlement to service connection for the residuals of viral 
influenza is denied.

Entitlement to service connection for chronic pharyngitis is 
denied.

Entitlement to service connection for a pulmonary disorder, 
to include emphysema, chronic obstructive pulmonary disease, 
and bronchitis is denied.

Entitlement to a rating in excess of 10 percent for duodenal 
ulcer disease is denied.

Entitlement to a rating in excess of 20 percent for arthritis 
of the cervical spine, prior to December 14, 2004, is denied.

Entitlement to a rating in excess of 30 percent for arthritis 
of the cervical spine, subsequent to December 14, 2004, is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


